Appeal from a judgment of the Supreme Court in favor of plaintiff, entered June 28, 1955, in New York County, upon a decision of the court at Trial Term, without a jury. This appeal brings up for review (1) an order of the Supreme Court at Special Term, entered October 21, 1954, in New York County, which denied a motion by defendant to dismiss the complaint for insufficiency (206 Misc. 929), and (2) an order of said court, entered February 3, 1955, in said county, which denied a motion by defendant for judgment on the pleadings.
Judgment affirmed.